DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-6,8-9,11,13-20 and 23-25 remain pending in the application, New claims 23-25 have been added.


Response to Arguments

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found 
4-Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using the same references of the previous office action. The new limitations are addressed in the rejections here under in more details.
For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

    PNG
    media_image1.png
    198
    614
    media_image1.png
    Greyscale

Annotated Fig. 17 showing an example of copolymers multilayers presenting randomness obtained by forming multiple layers in a photonic crystal structure 


Claim Rejections - 35 USC § 103
5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-6, 8-9, 11, 13-15, 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruehrmair et al. (PGPUB 2012/0168506) hereinafter Ruehrmair in view of Grande et al. (PGPUB US 20070071951), hereinafter Grande.

As to amended claim 1, Ruehrmair teaches a method of providing a physical object with a security marking (Abstract and Figs. 1-5, 15-19; different embodiments and their respective making and using methods), the method comprising: 
Multilayer processing one or more polymer materials to form disordered and/or non-uniform polymer layers and to form a film that has a randomness defined by disorder and/or non- uniformity within the film (different embodiments of polymers, copolymers and other material layers to form films with randomness are presented in Figs 9, 17 and ¶ 22-25, 32, 56, 111, 171, 188, 302, 306, 312, 320-324 for ex., with randomness and irregularities that cannot be duplicated. The films with randomness are generally part of a set of layers, i.e. layering process is involved especially in embodiment of Fig. 9 where multiple layers of polymer molecules 94 are formed on top of a metallic layer 93);
adding the film to an object to be marked (¶ 75; for branded products, passports, banknotes, credit cards and the like), the film having an electromagnetic transmission and/or reflection spectrum and/or spectra upon receipt of electromagnetic radiation within a photonic bandgap region of the film that is unique to the film (¶ 268-269, 281-289, 295, 304, 324 for ex.); 
applying electromagnetic radiation to the film (¶ 34, 189-195, 198, 204 for ex.); 
detecting electromagnetic radiation spectrum and/or spectra of the electromagnetic radiation transmitted through and/or reflected from the film (Fig. 12 and ¶ 268-269, 281-289, 295, 304, 324 for ex.); and 
converting the electromagnetic transmission and/or reflection spectrum and/or spectra to a signal that is indicative of the film (¶ 174; the use of optical spectroscopy methods necessarily imply the involvement of such conversion of optical signals into electric signals, indicating the film).  
To the best understanding of the Examiner, the claimed method does not specifically clarify what specifically in the coextrusion and the multiplying processes is responsible of the final random and non-uniform characteristic of the final film. One with ordinary skill in the art could construe that the processes in question are merely needed to form the final film but not directly responsible for the randomness and non-uniformity of the polymeric film. Ruehrmair does teach layer irregularities as a direct result from the fabrication process, involving multiple layers comprising polymers, to form the film (¶ 22-24, 171, 302 for ex.)  Ruehrmair does not teach all the limitations of the method in one single method. However, one with ordinary skills in the art would find it obvious to combine the different teachings of making the device and of using it to make and  effectively detect the film, for each of Ruehrmair’s disclosed embodiments (See MPEP 2143 Sect. I. B-D). Moreover, Ruehrmair does not teach explicitly the film resulting from a multilayer coextrusion and multiplying the disordered and/or non-uniform polymer layers.
However, and it the same field of endeavor, Grande teaches authenticable plastic material, articles and methods for their fabrication (Abstract), wherein co-extruding and/or laminating, i.e. multiplying, at least two tagged plastic layers to form by the processes of coextrusion and multiplying of the plastic layers, non-homogenous, i.e. non-uniform, and random markings is taught (¶ 53-55).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the methods and devices of Ruehrmair to design such methods of making/use of security marking and according to Grande’s suggestions so that the final film results from a multilayer coextrusion and multiplying the disordered and/or non-uniform polymer layers, with the advantage taught by Grande of improving antipiracy protection of valuable articles (¶ 1).

As to amended claim 2, the combination of Ruehrmair and Grande teaches the method of claim 1.
Moreover, Ruehrmair teaches wherein the converting step comprises determining from the electromagnetic transmission and/or reflection spectrum and/or spectra at least one of: the 

As to claim 3, the combination of Ruehrmair and Grande teaches the method of claim 2.
Moreover, Ruehrmair teaches wherein the converting step comprises a binary question of whether or not the spectrum shows a peak within a spectral region over a defined wavelength (¶ 196-198, 268 for ex.; particular emission and/or resonance wavelengths, i.e. peak within a spectral region, are considered to be present or to be avoided). 

As to claim 4, the combination of Ruehrmair and Grande teaches the method of claim 1.
Moreover, Ruehrmair teaches wherein further comprising validating the signal by comparing a characteristic of the signal with a characteristic of a signal obtained from a previous measurement (¶ 2, 10, 107, 128 and claim 1 for ex.).  

As to amended claim 5, the combination of Ruehrmair and Grande teaches the method of claim 1.
Moreover, Ruehrmair teaches wherein the film includes polymer layers with dissimilar indices of refraction (¶ 268, 302 and else, where different materials are used; different layers with different materials or photonic crystals yield different/dissimilar indices of refraction).  

As to amended claims 6, 15 and claims 7-8, 12, the combination of Ruehrmair and Grande teaches the method of claim 1.
Moreover, Ruehrmair teaches wherein the multiplayer coextrusion and multiplying processes produce a plurality of first polymer layers of a first polymer material and second polymer layers of a second polymer material that are stacked to provide the disordered multilayer photonic crystal structure (Figs. 9, 11, 15-17; multiple layers are considered to form the PUF film ); (amended claim 15) the method of claim 1, the film comprising a multilayer polymer film (Figs. 9, 17 and ¶ 171, 176, 188, 233, 298 for ex.); (amended claim 8) the method of claim 6, wherein the polymer layers and the second polymer layers are randomly stacked and/or the thicknesses of at least some of the plurality of the first polymer layers or the second polymer layers varies between the first layers and the second layers (Figs. 9, 11, 17 and ¶ 22-24, 32, 111, 171, 178,  218-222, 230-232, 264-268, 302, 306-310, 320-324 for ex.)/

As to amended claim 9, the combination of Ruehrmair and Grande teaches the method of claim 6.
Moreover, Ruehrmair teaches wherein at least one of the plurality of the first polymer layers or the second polymer layers includes a light absorbing dye (Fig. 8-9, 17 and ¶ 47, 171, 176-177, 184-186, 245, 255, 302 for ex.).  

As to amended claim 11, the combination of Ruehrmair and Grande teaches the method of claim 6.
polymer layers or the second polymer layers further comprise an organic or inorganic material designed to affect the refractive index of the film (¶ 176-177, 211, 300-302 for ex.).  

As to amended claim 13, the combination of Ruehrmair and Grande teaches the method of claim 6.
Moreover, Ruehrmair teaches wherein the film comprises about 4 to about 500,000 first polymer layers and second polymer layers (Fig. 15).  

As to amended claim 14, the combination of Ruehrmair and Grande teaches the method of claim 13.
Moreover, Ruehrmair teaches wherein the first polymer layers and second polymer layers have thicknesses of about 5 nm to about 1 m (¶ 193; overlapping between disclosed and claimed ranges. See In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)) ).  

As to amended claims 17-20, the combination of Ruehrmair and Grande teaches the method of claim 1.
Moreover, Ruehrmair teaches further comprising providing at least one additional optical security feature on or within the film, the optical feature being recognizable in incident light; (claim 18) wherein the at least one additional optical feature includes a security print, a UV or IR print, a microprint, a layer containing optically variable pigment, a refractive element, a diffractive element, an anisotropic matt structure, a relief hologram, a volume hologram, a claim 19) the method of claim 17, wherein the at least one additional optical feature includes at least one transmissive diffraction structure which displays different color changing effects when the marking is tilted and/or turned (any part of the grating type structures shown in Figs. 15-17 for ex. could be considered as a separate and additional diffracting structure necessarily displaying different colors at different angles of incident lights); (claim 20) wherein the object comprises at least one of a bank note, a cheque, a bond, a bank card, a credit card, a cheque card, a currency, a money card, an identification item, an identity item, an access item, an item for granting a permission, an-40- identification card, an identity card, a driving license, a personalized item, a passport, a product, a branded product, a consumer product, a pharmaceutical product, a health product, a nutritional product, a digital content on a data carrier, a software product on a data carrier, a document, a paper document, a security document, a personalized document, a certificate, a share certificate, a certificate of indebtedness, a contract, an insurance policy, a testament, a component, a hardware component, an electronic component, a computer chip, a book, a handbook, a postage stamp, a parking ticket, a transportation ticket, or a ticket for admission to an event (¶ 75; for branded products, passports, banknotes, credit cards and the like).

7- Claims 23-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruehrmair and Grande in view of Hebrink et al. (PGPUB US 20060093809), hereinafter Hebrink.
As to the new claims 23-25,  the combination of Ruehrmair and Grande teaches the method of claim 1.
laim 24) wherein the polymer layer thicknesses are varied during the multilayer coextrusion and multiplying processes by varying an exit die, using uneven multipliers, and/or using uneven polymer layer multiplication; (claim 25) wherein the polymer layer thicknesses are varied by varying a split ratio of the uneven multipliers or an arrangement of the uneven multipliers.
However, in a similar field of polymer coextrusion, Hebrink, and references incorporated therein, teaches optical bodies and methods of making thereof (Abstract and Figs. 1-14 for ex.) wherein the disordered and/or non-uniform layers are formed by varying polymer layer thicknesses during the multilayer coextrusion and multiplying processes; wherein the polymer layer thicknesses are varied during the multilayer coextrusion and multiplying processes by varying an exit die, using uneven multipliers, and/or using uneven polymer layer multiplication; wherein the polymer layer thicknesses are varied by varying a split ratio of the uneven multipliers or an arrangement of the uneven multipliers (¶ 4, 8, 56-58, 81, 123 for ex.; varying thickness, uneven polymer layers, films are coextruded. ¶ 104, 114 for ex.; the coextruded multi layers are formed using melt manifold and uneven multiplier ratios).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the methods and devices of Ruehrmair and Grande according to Hebrink’s suggestions so that the disordered and/or non-uniform layers are formed by varying polymer layer thicknesses during the multilayer coextrusion and multiplying processes; wherein the polymer layer thicknesses are varied during the multilayer coextrusion and multiplying processes by varying an exit die, using uneven multipliers, and/or using uneven 

Allowable Subject Matter

6- Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to amended claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the method of claim 1
 wherein the film added to the object includes a shape memory material that is capable of undergoing at least one environmentally induced shape transition from a temporary shape to a permanent shape after addition film to the object, the shape memory material having a first electromagnetic transmission and/or reflection spectrum and/or spectra at the temporary shape and a differing second electromagnetic transmission and/or reflection spectrum and/or spectra at the permanent shape.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached cited references form for more references)

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mohamed K AMARA/
Primary Examiner, Art Unit 2886